Pfeifer, J.,
dissenting.
{¶ 66} In E. Liverpool v. Columbiana Cty. Budget Comm., 114 Ohio St.3d 133, 2007-Ohio-3759, 870 N.E.2d 705, this court recognized that a municipality may assert that a state statute violates the Equal Protection Clauses of the Ohio and United States Constitutions. I would hold that 2004 Am.Sub.H.B. No. 12 violates those Equal Protection Clauses. There is no rational basis to distinguish between private and public property owners in regard to their statutory ability to prevent persons from carrying firearms onto their property. Clyde owns its municipal park. Is there any reason why the owner of this property, where families gather and children play, should be forced to allow people with guns to enter, while the private owner of a public space such as a shopping mall can bar from entry any gun-carrying citizens?